Citation Nr: 0505307	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-05 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the New York, New York, Regional Office committed 
clear and unmistakable error in its April 27, 1971, rating 
decision establishing service connection for right leg shell 
fragment wound residuals with fibular fracture residuals, 
Muscle Group XII injury, and retained foreign bodies 
evaluated as 10 percent disabling.  

2.  Whether the New York, New York, Regional Office committed 
clear and unmistakable error in its April 27, 1971, rating 
decision establishing service connection for left leg shell 
fragment wound residuals with tibial fracture residuals, 
Muscle Group XI injury, and retained foreign bodies evaluated 
as noncompensable.  

3.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1970.  

In June 2000, the St. Petersburg, Florida, Regional Office 
(RO), in pertinent part, denied an increased evaluation for 
the veteran's post-traumatic stress disorder (PTSD).  In 
December 2000, the veteran submitted a notice of 
disagreement.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, increased the evaluation for the veteran's PTSD from 30 
to 70 percent, and determined that the New York, New York, 
Regional Office's April 27, 1971, rating decision which 
established service connection for right leg shell fragment 
wound residuals with fibular fracture residuals, Muscle Group 
XII involvement and retained foreign bodies; assigned a 10 
percent evaluation for that disability; established service 
connection for service connection for left leg shell fragment 
wound residuals with tibial fracture residuals, Muscle Group 
XI involvement and retained foreign bodies; and assigned a 
noncompensable evaluation for that disability was not clearly 
and unmistakably erroneous.  In February 2003, the RO issued 
a statement of the case to the veteran and his accredited 
representative that addresses the issues of clear and 
unmistakable error in the April 27, 1971, rating decision.  
In March 2003, the veteran submitted a substantive appeal 
from RO's determinations that the April 27, 1971, rating 
decision was not clearly and unmistakably erroneous.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

For the reasons and bases discussed below, the Board finds 
that the April 27, 1971 New York, New York, Regional Office 
decision which established service connection for both right 
leg shell fragment wound residuals including fibular fracture 
residuals, Muscle Group XII injury, and retained foreign 
bodies evaluated as 10 percent disabling and left leg shell 
fragment wound residuals including tibial fracture residuals, 
Muscle Group XI injury, and retained foreign bodies evaluated 
as noncompensable was clearly and unmistakably erroneous.  

The issue of an increased evaluation for the veteran's PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  An April 27, 1971 rating decision established service 
connection for right leg shell fragment wound residuals 
including fibular fracture residuals, Muscle Group XII 
injury, and retained foreign bodies evaluated as 10 percent 
disabling.  The veteran was informed in writing of the rating 
decision and his appellate rights in May 1971.  The veteran 
did not submit a notice of disagreement with the adverse 
decision.  

2.  The evidence before the VA in April 1971 reflects that 
the veteran had right leg shell fragment wound residuals 
including moderately severe Muscle Group XII injury, fibular 
fracture residuals, and retained foreign bodies.  

3.  An April 27, 1971 rating decision established service 
connection for left leg shell fragment wound residuals 
including tibial fracture residuals, Muscle Group XI injury, 
and retained foreign bodies evaluated as noncompensable.  The 
veteran was informed in writing of the rating decision and 
his appellate rights in May 1971.  The veteran did not submit 
a notice of disagreement with the adverse decision.  

4.  The evidence before the VA in April 1971 reflects that 
the veteran had left leg shell fragment wound residuals 
including moderately severe Muscle Group XI injury, tibial 
fracture residuals, and retained foreign bodies.  

CONCLUSIONS OF LAW

1.  The New York, New York RO committed clear and 
unmistakable error in its April 27, 1971, rating decision in 
failing to assign a 20 percent disability evaluation for the 
veteran's right leg shell fragment wound residuals including 
fibular fracture residuals, Muscle Group XII injury, and 
retained foreign bodies.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5312 (1970).  

2.  The New York, New York RO committed clear and 
unmistakable error in its April 27, 1971, rating decision in 
failing to assign a 20 percent disability evaluation for the 
veteran's left leg shell fragment wound residuals including 
tibial fracture residuals, Muscle Group XI injury, and 
retained foreign bodies.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004); 38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5311 (1970).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records indicate that he 
sustained right leg and left leg shrapnel wounds in March 
1969 when a Claymore mine exploded during a minesweeping 
operation in the Republic of Vietnam.  Naval treatment 
records dated in April 1969 indicate that the veteran 
sustained a left distal third tibial chip fracture.  
Contemporaneous X-ray studies of the left leg revealed a left 
tibial semilunar cortical defect of the medial cortical 
surface at about the middle and distal thirds of the shaft 
apparently as the result of a penetrating wound and multiple 
metallic fragments embedded in the soft tissues.  

An August 1969 naval hospital summary states that: the 
veteran suffered multiple lower extremity fragment wounds, a 
right fibular fracture, and a left tibial fracture; his 
wounds were debrided in the Republic of Vietnam; he was air 
evacuated to Guam where he underwent secondary closure of his 
wounds; and he was air evacuated to the continental United 
States.  On admission, treating naval medical personnel 
observed that the veteran exhibited bilateral lower extremity 
pain; tenderness over the anterior tibial regions of the 
right and left legs; and radiological findings of a left 
tibial semilunar cortical defect of the medial cortical 
surface at about the middle and distal thirds of the shaft 
and multiple metallic fragments embedded in the soft tissues.  
In August 1969, the veteran was discharged from the hospital 
and returned to duty.  Upon discharge, the veteran was 
diagnosed with multiple lower extremity fragment wounds and 
right fibular and left tibial fractures.  

An April 13, 1970, treatment states that the veteran 
exhibited a 10-inch-long fascial hernia on his right lower 
leg and a left medial lower leg scar.  An April 24, 1970, 
treatment entry states that the veteran had a small piece of 
shrapnel surgically removed from his left calf.  Treatment 
entries dated in May 1970 report that the veteran complained 
of bilateral leg pain of five months' duration.  Treating 
military medical personnel observed that the veteran's pain 
was "over the fascial hernias of his legs."  

The report of a February 1971 VA examination for compensation 
purposes states that the veteran complained of bilateral leg 
pain.  He clarified that he had quit his job due to his leg 
pain.  On examination, the veteran exhibited "normal" lower 
extremity motion and superficial scars over the anterior 
tibial areas of the legs.  Contemporaneous X-ray studies of 
the right lower extremity revealed scattered retained 
metallic bodies in the tissues of the right leg adjacent and 
somewhat posterior to the tibia and in the region of ankle 
and "no radiological evidence of any intrinsic bone 
pathology."  The veteran was diagnosed with bilateral leg 
shrapnel wound residuals.  

An April 27, 1971 RO decision established service connection 
for right leg shell fragment wound residuals including 
fibular fracture residuals, Muscle Group XII involvement, and 
retained foreign bodies evaluated as 10 percent disabling and 
left leg shell fragment wound residuals including tibial 
fracture residuals, Muscle Group XI involvement, and retained 
foreign bodies evaluated as noncompensable.  The 


veteran was informed in writing of the rating decision and 
his appellate rights in May 1971.  The veteran did not submit 
a notice of disagreement with the adverse decision.  


II.  Clear and Unmistakable Error

The accredited representative advances that the RO committed 
clear and unmistakable error in its April 27, 1971 rating 
decision by failing to assign an evaluation in excess of 10 
percent evaluation for the veteran's right leg shell fragment 
wound residuals and a compensable evaluation for his left leg 
shell fragment wound residuals as the clinical documentation 
then of record showed that the veteran had sustained severe 
right Muscle Group XII and left Muscle Group XI injuries.  

Generally, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  Title 
38 of the Code of Federal Regulations (2004) provides, in 
pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and 


unmistakable error has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.  38 
C.F.R. § 3.105(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

A.  Right Leg Shell Fragment Wound Residuals

In April 1971 and at the present time, disability evaluations 
are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 
Part 4 (2004).  In April 1971 and at the present time, the 
rating schedule provides that a noncompensable evaluation is 
warranted for slight injury to Muscle Group XII (anterior 
muscles of the leg).  A 10 percent evaluation requires 
moderate injury.  A 20 percent evaluation requires moderately 
severe injury.  A 30 percent evaluation requires severe 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).  

The provisions of 38 C.F.R. § 4.56 (1970) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directed that:



  (a)  Slight (insignificant) disability 
of muscles.  

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.  

History and complaint.  Service 
department record of wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residuals. 

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.  

  (b)  Moderate disability of muscles. 

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.  

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles. 

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)  

  (c)  Moderately severe disability of 
muscles. 

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.  

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

  (d)  Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.  

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.  

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.  

The evidence considered by the New York, New York Regional 
Office in formulating its April 27 1971, rating decision 
consisted of the veteran's service medical records and the 
report of the February 1971 VA examination for compensation 
purposes.  The veteran's service medical records reflect that 
he sustained multiple shrapnel wounds to the anterior right 
lower extremity with a right fibular fracture and numerous 
retained metallic foreign bodies in a March 1969 Claymore 
mine explosion which required debridement, secondary closure, 
and a period of hospitalization of approximately five months.  
During the remainder of his period of active service, the 
veteran exhibited chronic right leg pain and a 10-inch-long 
right leg fascial hernia.  The veteran's symptoms 
necessitated that he be given a light duty profile.  The 
report of February 1971 VA examination for compensation 
purposes notes that the veteran complained of chronic right 
leg pain which had forced him to stop working and exhibited 
"normal" right lower leg motion.  Such findings undebatably 
reflect moderately severe Muscle Group XII injury.  

While the report of the February 1971 VA examination for 
compensation purposes is far from comprehensive, there are 
sufficient findings to allow an argument to be made that the 
veteran did not exhibit severe Muscle Group XII injury.  The 
scars on both anterior tibial areas were described as 
superficial.  His neurological system was described as within 
normal limits.  Therefore, the Board concludes that the VA 
committed clear and unmistakable error in failing to award a 
20 percent evaluation for the veteran's right leg shell 
fragment wound residuals with fibular fracture residuals, 
Muscle Group XII injury, and retained metallic foreign bodies 
under Diagnostic Code 5312.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5312 (1970).  

B.  Left Leg Shell Fragment Wound Residuals

In April 1971 and at the present time, the rating schedule 
provides that a noncompensable evaluation is warranted for 
slight injury to Muscle Group XI (posterior and lateral 
crural muscles).  A 10 percent evaluation requires moderate 
injury.  A 20 percent evaluation requires moderately severe 
injury.  A 30 percent evaluation requires severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5311 (2004).  

The evidence considered by the New York, New York Regional 
Office in formulating its April 27 1971 rating decision 
consisted of the veteran's service medical records and the 
report of the February 1971 VA examination for compensation 
purposes.  The veteran's service medical record reflect that 
he sustained multiple shrapnel wounds to the anterior left 
lower extremity with a tibial fracture and numerous retained 
metallic foreign bodies in a March 1969 Claymore mine 
explosion which required debridement, secondary closures, and 
a period of hospitalization for approximately five months.  
During the remainder of his period of active service, the 
veteran exhibited chronic left leg pain and a left leg 
fascial hernia.  Additionally, he underwent surgical removal 
of a piece of shrapnel from his left calf.  The veteran's 
symptoms necessitated that he be given a light duty profile.  
The report of February 1971 VA examination for compensation 
purposes notes that the veteran complained of chronic left 
leg pain which had forced him to stop working and exhibited 
"normal" left lower leg motion and radiological findings 
consistent with a left tibial fracture.  Such findings 
undebatably reflect at least moderately severe Muscle Group 
XI injury.  While the report of the February 1971 VA 
examination for compensation purposes is far from 
comprehensive, there are sufficient findings to allow an 
argument to be made that the veteran did not exhibit severe 
Muscle Group XI injury.  Therefore, the Board concludes that 
the VA committed clear and unmistakable error in failing to 
award a 20 percent evaluation for the veteran's left leg 
shell fragment wound residuals with tibial fracture 
residuals, Muscle Group XI injury, and retained foreign 
bodies under Diagnostic Code 5311.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5312 (1970).  


III.  VCAA

The Court has directed that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet.App. 227, 235 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  

ORDER

As the New York, New York Regional Office committed clear and 
unmistakable error in its April 27, 1971, rating decision in 
failing to assign a 20 percent evaluation for both the 
veteran's right leg shell fragment wound residuals with 
fibular fracture residuals, Muscle Group XII injury, and 
retained foreign bodies and his left leg shell fragment wound 
residuals with tibial fracture residuals, Muscle Group XI 
injury, and retained foreign bodies, the benefits sought on 
appeal are granted.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the denial of an increased evaluation for his PTSD.  The 
RO has not issued either a statement of the case (SOC) or a 
supplemental statement of the case (SSOC) to the veteran and 
his accredited representative that addresses that issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  



This case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of an increased evaluation for 
his PTSD.  Give the veteran and his 
accredited representative the opportunity 
to respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


